Citation Nr: 1011198	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
San Diego, California regional office (RO) of the Department 
of Veterans Affairs (VA) denying the Veteran's claim for 
service connection for obstructive sleep apnea.  The Roanoke, 
Virginia RO currently has jurisdiction.


FINDING OF FACT

The Veteran has current sleep apnea that began in service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Analysis

The Veteran contends that he has suffered from obstructive 
sleep apnea continuously since service.  In an August 2005 
opinion Dr. L. T., the Veteran's private physician, reported 
that she suspected that he suffered from sleep apnea when she 
first examined him during service in 1999, that a later sleep 
study confirmed this diagnosis, and that she therefore 
believed that the Veteran had sleep apnea prior to his 
discharge.  

Treatment records beginning in 2001, document suspicions that 
the Veteran had sleep apnea with reports as early as 2000 
that he was a mouth breather.  In a statement dated in 
February 2010, a service acquaintance recalled that he had 
served with the Veteran from December 1989 to December 1992, 
sleeping in the same cubicle.  The service acquaintance 
further recalled that the Veteran snored loudly, and that his 
snoring was "frightening."

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The medical record documents that the Veteran has current 
obstructive sleep apnea.  While the service treatment records 
are silent, he has provided competent lay evidence of 
symptoms in service.  Dr. L.T. has provided competent medical 
evidence of pertinent in-service symptomatology.  In 
addition, Dr. L.T. has provided a competent medical opinion 
linking the current sleep apnea to the symptoms in service.  
This opinion was supported by an adequate rationale.

The record contains no opinion contrary to that of Dr. L.T.  
Although the record does not completely document the history 
she reported, it does not contradict her history.  Resolving 
reasonable doubt in the Veteran's favor, however, the Board 
finds that the current obstructive sleep apnea had its onset 
in service.  Accordingly, service connection is warranted for 
that disability.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for obstructive sleep apnea is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


